Judgment, Supreme Court, New York County (Alice Schlesinger, J.), entered November 15, 2002, which granted the petition brought pursuant to CPLR article 78 to annul respondents’ determination, dated January 28, 2002, dismissing petitioner from his civil service position, and directed petitioner’s reinstatement with back pay, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered October 28, 2002, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
The petition was properly granted since respondents unlawfully terminated petitioner, a permanent competitive class civil service employee since 1993, from his position without affording him the hearing to which he was entitled pursuant to Civil Service Law § 75 (see Matter of Tanner v County of Nassau, 88 AD2d 661 [1982]). Concur — Tom, J.P., Saxe, Rosenberger and Marlow, JJ.